Opinion filed November 14, 2019




                                     In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-19-00315-CR
                                 ___________

            JOE DARRYL HUGHES A/K/A JOE HUGHES
              A/K/A JOE DOYLE HUGHES, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 13506-D


                     MEMORANDUM OPINION
      Appellant has filed an untimely pro se notice of appeal from a judgment of
conviction for the offense of possession of methamphetamine. Pursuant to the terms
of a plea agreement, the trial court assessed Appellant’s punishment at confinement
for six years, suspended the imposition of the sentence, placed Appellant on
community supervision for a term of six years, and imposed a fine of $1,000. We
dismiss the appeal.
      The documents on file in this appeal indicate that Appellant’s sentence was
imposed on March 28, 2019, and that a motion requesting an appeal was filed in the
district clerk’s office on October 23, 2019. When the appeal was filed in this court,
we notified Appellant, via his counsel, that the trial court had certified that this was
a plea-bargain case in which Appellant had no right of appeal. We requested that
Appellant respond to our letter and show grounds to continue. Appellant has not
filed a response.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed or
suspended in open court or (2) if the defendant timely files a motion for new trial,
within ninety days after the date that sentence is imposed or suspended in open court.
TEX. R. APP. P. 26.2(a). A notice of appeal must be in writing and filed with the
clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this
court reflect that Appellant’s notice of appeal was filed with the clerk of the trial
court 209 days after the sentence was suspended in open court. The notice of appeal
was therefore untimely.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain this appeal. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim.
App. 1993). Furthermore, we are not authorized to grant Appellant’s request for an
out-of-time appeal. See Slaton, 981 S.W.2d at 210. Moreover, the trial court’s
certification reflects that this is a plea-bargain case and that Appellant has no right
of appeal. Thus, even if Appellant had timely perfected an appeal, this appeal would
have been prohibited by Rule 25.2 of the Texas Rules of Appellate Procedure, which
                                           2
provides that an appellate court must dismiss an appeal without further action when
there is no certification showing that the defendant has the right of appeal. TEX. R.
APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); see
Dears v. State, 154 S.W.3d 610, 613–14 (Tex. Crim. App. 2005).
        This appeal is dismissed for want of jurisdiction.


                                                                   PER CURIAM


November 14, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3